Case 8-19-72292-reg      Doc 133    Filed 06/17/19   Entered 06/17/19 12:32:45




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK


                                                 :
  In re                                          :       (CHAPTER 7)
                                                 :
  PETLAND DISCOUNTS, INC,                        :       CASE NO. 19-72292-reg
  d/b/a ALL PET DISTRIBUTORS,                    :
                                                 :
                                                 :
                   Debtor.                       :
                                                 :


              STIPULATED ORDER RE: ALLOWED ADMINISTRATIVE CLAIM

          This Stipulation is made and entered into this 5th day of June, 2019 by and

 between creditor Equity One (Northeast Portfolio) LLC (“Equity One”) and Allan B.

 Mendelsohn, Chapter 7 Trustee (the “Trustee”) for the debtor Petland Discounts, Inc.

 (the “Debtor”).

          WHEREAS, Equity One, as successor to Southbury 84 Associates Limited

 Partnership, as landlord, and the Debtor, as tenant, were parties to a Written Lease

 Agreement dated December 23, 1996, as amended thereafter (collectively, the

 “Lease”) for the use and occupancy of certain commercial real property (Land,

 together with all Buildings and Improvements thereon) at Southbury Green Shopping

 Center, 775 Main Street, Southbury, Connecticut 06488 (the "Premises");

          WHEREAS, on March 28, 2019 (the “Petition Date”), the Debtor filed its

 voluntary petition for relief under Chapter 7 of Title 11 of the United States Bankruptcy

 Code;




 10046638v1
Case 8-19-72292-reg      Doc 133    Filed 06/17/19   Entered 06/17/19 12:32:45




          WHEREAS, subsequently, on May 2, 2019, the Court entered an Amended

 Order Authorizing and Directing the Rejection of Certain Non-Residential Real

 Property Leases (Dkt. No. 122) (the “Rejection Order”);

          WHEREAS, pursuant to the Rejection Order, the Equity One Lease was

 rejected as of May 2, 2019 and the Premises restored back to Equity One as of that

 date;

          WHEREAS, pursuant to the terms of the Lease, the monthly rental payment

 was $4,500.00 per month and had not been paid postpetition (and the Debtor was still

 in possession of the Premises);

          WHEREAS, pursuant to the terms of the Rejection Order landlords affected by

 the Rejection Order are permitted to file a claim against the estate for Administrative

 Claim for unpaid rent from the Petition Date through the Rejection Date (See

 Rejection Order, p. 2.);

          WHEREAS, Equity One and the Trustee agree that it is in their best interest to

 resolve the Administrative Claim without further corresponding expense by entering

 into this Agreement;

          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

 between Equity One and the Trustee, and their respective counsel, as follows:

          1.    Equity One shall have an Allowed Administrative Claim in the amount of

 Four Thousand, Five Hundred Dollars ($4,500.00).

          2.    The Allowed Administrative Claim will be paid pursuant to the approved

 Trustee’s Final Report (the “TFR”) at the conclusion of this Chapter 7 bankruptcy

 case.


                                         -2-
 10046638v1
   Case 8-19-72292-reg     Doc 133   Filed 06/17/19   Entered 06/17/19 12:32:45




      ALLAN B. MENDELSOHN,                      CREDITOR, EQUITY ONE
      CHAPTER 7 TRUSTEE                         (NORTHEAST PORTFOLIO) LLC

      By: /s/ Fred S.                           By: /s/ Robert E. Kaelin
      Kantrow                                       Robert E. Kaelin – #rk6606
                                                    rkaelin@murthalaw.com
           Fred S. Kantrow
           fkantrow@rkdlawfirm.com              MURTHA CULLINA LLP
                                                CityPlace I - 185 Asylum Street
      ROSEN & KANTROW, PLLC                     Hartford, Connecticut 06103
      38 New Street                             Telephone: (860) 240-6000
      Huntington, NY 111743                     Facsimile: (860) 240-6150
      Telephone: (631) 423-8527                 Its Attorneys
      Facsimile: (631) 423-4536
      His Attorneys




                                                      ____________________________
Dated: Central Islip, New York                             Robert E. Grossman
       June 17, 2019                                  United States Bankruptcy Judge


                                          -3-
     10046638v1
